SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Plaintiff-Appellant filed suit in the United States District Court for the Eastern District of New York alleging numerous claims arising out of a dispute between him and the New York City fire department. Adopting the report and recommendation of the magistrate judge in its entirety, the district court (Gershon, J.) granted defendants’ motions to dismiss with prejudice, except that the court declined supplemental jurisdiction of some of the state claims and dismissed those claims without prejudice.
We affirm for substantially the reasons stated in the magistrate judge’s report and recommendation as were adopted by the district court.
On appeal, plaintiff raises several issues that were not raised below. We decline to consider the new claims for the reasons stated in Singleton v. Wulff, 428 U.S. 106, 120-21, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976).
We have considered all of appellant’s claims and have found them meritless. We therefore AFFIRM the judgment of the district court.